Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1A and 1L should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  It appears that figures 1A-1L are deemed known in the art since they are discussed in the background of the disclosure, therefore the figures should be designated as prior art.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Structure 104
Pulley 109
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the T-shaped coupling per claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-6, it appears the claims cross statutory categories and recite both a system for production and process steps for producing. It seems from the preamble that Applicant desires the system and not the process. Please clarify.
Regarding claim 1, line 1, the recitation “high-productivity” is deemed a relative term and it is unclear how to ascertain the metes and bounds of the limitation. What rate of production is  considered “high-productivity”?
Claim 1, line 4, the recitation “air is usually replaced with a gas” renders the claim indefinite because it is unclear if recitation is required by the claim. Is Applicant claiming a glazing having air? Or a glazing having a different gas? Is air not a gas?
Claim 1, line 6, the recitation “tightness and stability” renders the claim indefinite because it is unclear how to measure the metes and bounds of the relative terms. How is tightness and stability defined?
Claim 1 and 7, lines 7-8 and 4-5, respectively, it is unclear what is meant by “being subjected to a smaller quantity of processes than the others” since processes to the glass are not specifically claimed. Processes performed to the glass prior to the glass sheets in the claimed system have no bearing on the claim itself.
Claim 1 and claim 7, lines 10-14 and 7-10 respectively, it is unclear what is being claimed. The recitations are vague, lack proper grammar, and are extremely difficult to interpret what is actually being claimed. Therefore prior art is not applied to the recitations since it is unknown what is desired from the recitations.
Regarding claim 6, lines 4-5 and claim 9, lines 3-5, the claim recites the faces having nanocoating, etc. but coatings and other treatments are not positively recited previously, therefore it is unclear if the claim is adding these coatings or referring to a coating which lacks proper antecedent basis.
Regarding claims 1, 6, 7, and 9, the phrase "optionally" or “optional” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 and 9 recites the limitation "the convergence region" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0007433 A1 to Lenhardt.

Regarding claim 1, Lenhardt discloses a high-productivity line for the automatic production of panels of an insulating glazing unit (Abstract) composed of at least two glass sheets and at least one spacer frame (H) interposed between said glass sheets in a peripheral position (IGU is formed from glass panes having an evacuated cavity within a spacer), which delimit a closed internal volume in which the air is usually replaced with a gas and delimit an outer peripheral region or joint (typical IGU), along which one or more sealing/adhesive products applied between the faces of said glass sheets and of said spacer frame give tightness and stability to the joint (Paragraph [0061]), of said glass sheets at least one, indicated as of the second type (1C; Paragraph [0067])), being subjected to a smaller quantity of processes than the other or others of said glass sheets, indicated as of the first type, wherein the sheet or sheets of said glass sheets of the second type, subjected to said smaller quantity of processes, converge, by means of an oscillating conveyor (50), from a secondary line.
It is unclear what “for the washing process in a main line for the process of edging, washing, laying of said spacer frame, optional closing of its fourth corner in the case of a flexible profile, placement of a grille only where and when their involvement begins, jointly with said glass sheets of the first type, in the composition of said insulating glazing unit” means and therefore art cannot be appropriately applied. The claim is unclear whether the second type of panel is washed? Or if it converges and then is washed? Or if the panel converges after the washing? Further, the remainder of the claim is vague and indefinite and without a proper interpretation, prior art cannot be applied to the limitation. Lenhardt does teach placing stations, cleaning stations, frame positioning stations, etc.
Regarding claim 2, wherein the convergence between said secondary line and said main line is constituted by a Y-shaped coupling (Fig. 17 and 18).  
Regarding claim 4, wherein said oscillating conveyor constitutes alternately an element for the transit of said glass sheets of the first type in said main line and for the coupling of said glass sheets of the second type that arrive from said secondary line (transports glass of first and second kind, allows coupling of the glass panels).  
Regarding claim 5, wherein said oscillating conveyor also performs the function of expulsion, toward a reject line, of said glass sheets of the first type or of the second type that are contaminated by defects that prevent their use and therefore are nonconforming, and are indicated as NC (displacement station can be used as a defect station).  
Regarding claim 6, wherein said oscillating conveyor, by means of a 180 oscillation, also performs the function of reversing the arrangement of said glass sheets of the first type and optionally of the second type, in order to orient the face provided with nanocoating or with other surface treatments or other characteristics based on the orientation of the faces required for the composition of said insulating glazing unit (rotates glass panes, and displacement station allows glass panels to change orientation).  
Regarding claim 7, Lenhardt discloses an automatic method for the composition of an insulating glazing unit (Abstract), the components of which are at least glass sheets, a spacer frame (H), one or more sealants/adhesives (IGU is formed from glass panes having an evacuated cavity within a spacer), of said glass sheets at least one, indicated as of the second type (1C; Paragraph [0067]), being subjected to a smaller quantity of processes than the other or others of said glass sheets, indicated as of the first type, wherein said glass sheet or sheets of the second type, subjected to said smaller quantity of processes, converge (50) from a secondary line.
It is unclear what “for the washing process in a main line for the process of edging, washing, laying of said spacer frame, optional closure of its fourth corner in the case of a flexible profile, placement of a grille only where and when their involvement begins, jointly with said glass sheets of the first type, in the composition of said insulating glazing unit” means and therefore art cannot be appropriately applied. The claim is unclear whether the second type of panel is washed? Or if it converges and then is washed? Or if the panel converges after the washing? Further, the remainder of the claim is vague and indefinite and without a proper interpretation, prior art cannot be applied to the limitation. Lenhardt does teach placing stations, cleaning stations, frame positioning stations, etc.  
The recitation “and optionally other auxiliary components such as grilles” is not required by the claim.
Regarding claim 8, wherein the convergence region can also perform the function of unloading said glass sheets that are contaminated by defects that prevent their use and therefore are nonconforming and indicated as NC (transition area 240 is capable of acting as a defect station, Fig.17 and 18).  
Regarding claim 9, wherein the convergence region between said secondary line and said main line can also perform the function of reversing the arrangement of said glass sheets in order to orient the face optionally provided with nanocoating or with other surface treatments or other characteristics according to the orientation of the faces that is required for the composition of said insulating glazing unit (conveyer rotates, glass put into transition station, conveyer rotates and glass orientation is changed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0007433 A1 to Lenhardt.

Regarding claim 3, Lenhardt discloses wherein the convergence between said secondary line and said main line is constituted by a Y-shaped coupling, but does not specifically disclose a T-shaped coupling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the conveyer open to a T-shape coupling simply as a means to best fit the system into the desired workspace. As stated in the disclosure of the present invention, the shape of the convergence has no effect on the performance of the system (Page 19, lines 18-21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635